Citation Nr: 0326599	
Decision Date: 10/07/03    Archive Date: 10/15/03

DOCKET NO.  00-24 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disorder, secondary to service-connected residuals of a right 
hand injury with traumatic arthritis of the middle, ring and 
little fingers; traumatic arthritis of the right wrist; 
and/or right median nerve compression.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
March 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2000 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a right 
shoulder disorder, secondary to service-connected residuals 
of a right hand injury with traumatic arthritis of the 
middle, ring and little fingers.  

In an August 1999 rating decision, the RO granted an 
increased 20 percent rating for residuals of a right hand 
injury with traumatic arthritis of the middle, ring and 
little fingers.  In a September 1999 statement, the veteran 
disagreed with the assigned rating and he was provided with a 
statement of the case in March 2000.  However, he did not 
file a timely substantive appeal.  Accordingly, this issue is 
not before the Board and will not be addressed herein.  


REMAND

A review of the file reveals that service medical records 
document that the veteran sustained a crush injury to his 
right hand when it was caught in an airplane hangar door.  
Surgery was performed to repair the extensor tendon and 
reduce a dislocated and compound comminuted fracture of the 
right long finger; and to debride wounds to the third, 
fourth, and fifth fingers.  In an August 1971 rating 
decision, the RO granted service connection for residuals of 
a right hand injury with traumatic arthritis of the middle, 
ring and little fingers.  

In a January 2002 rating decision, the RO granted service 
connection for traumatic arthritis of the right wrist, scars 
of the right hand, and right median nerve compression, 
secondary to the service-connected right hand disability.  
However, an opinion was not obtained regarding the etiology 
of any currently diagnosed right shoulder disability.  In 
light of these facts, and the various service-connected 
disabilities associated with the right upper extremity, the 
Board finds that it is plausible that a relationship between 
the disabilities may exist.  Hence, an examination is needed.  

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right 
shoulder disorder.  After securing the 
necessary release, the RO should obtain 
these records.  

2.  The veteran should be afforded a VA 
orthopedic examination to ascertain the 
etiology of his right shoulder disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  After a thorough 
examination and a review of the file, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that any currently diagnosed right 
shoulder disorder is proximately due to 
or aggravated by the veteran's service-
connected right upper extremity 
disabilities, including with 
reconciliation of the reported clavicle 
fracture that the veteran sustained after 
service.  

3.  Upon completion of the above, the RO 
should readjudicate the veteran's claim 
for entitlement to service connection for 
a right shoulder disorder, to include as 
secondary to the service-connected 
residuals of a right hand injury with 
traumatic arthritis of the middle, ring 
and little fingers; traumatic arthritis 
of the right wrist; and/or right median 
nerve compression.  If the determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded the applicable time to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified; however, he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  



	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


